
	

113 HRES 325 IH: Expressing the sense of the House of Representatives that the President should award the Presidential Medal of Freedom posthumously to Glen Doherty and Tyrone Woods, both of whom died from enemy action during the attack on United States facilities in Benghazi, Libya, on the night of September 11–12, 2012.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 325
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Rohrabacher (for
			 himself, Mr. LaMalfa,
			 Mr. Gohmert,
			 Mr. Stockman,
			 Mr. Calvert,
			 Mr. Hall, Mr. Gary G. Miller of California,
			 Mr. Cook, Mr. Westmoreland, Mr. Duncan of Tennessee,
			 Mr. Broun of Georgia,
			 Mrs. Bachmann,
			 Mr. Cartwright,
			 Mr. Grayson, and
			 Mr. McCarthy of California) submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should award the Presidential Medal of
		  Freedom posthumously to Glen Doherty and Tyrone Woods, both of whom died from
		  enemy action during the attack on United States facilities in Benghazi, Libya,
		  on the night of September 11–12, 2012.
	
	
		Whereas on September 11, 2012, United States facilities
			 and personnel in Benghazi, Libya, were attacked by militants with ties to
			 Islamist terrorist groups;
		Whereas four Americans were killed in the attack:
			 Ambassador J. Christopher Stevens, Sean Smith, Glen Doherty, and Tyrone
			 Woods;
		Whereas Glen Doherty and Tyrone Woods were former Navy
			 SEALs serving as security personnel in Libya who, as the attack unfolded,
			 fought valiently to defend American property and protect United States
			 personnel;
		Whereas their small security team was thrown into action
			 in the face of enemies who were better armed with heavier weapons and who
			 greatly outnumbered the Americans, and in ensuing combat, Woods and Doherty
			 sacrificed their own lives in the effort to save the lives of others;
		Whereas according to Executive Order 1086, signed by
			 President John F. Kennedy on February 22, 1963, the first listed criterion for
			 the award of the Medal of Freedom by the President is to any person who
			 has made an especially meritorious contribution to … the security or national
			 interests of the United States, which is a description that clearly
			 fits both Glen Doherty and Tyrone Woods: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the President should award the Presidential Medal of
			 Freedom posthumously to Glen Doherty and Tyrone Woods for their selfless
			 dedication, courage, and sacrifice during the battle in Benghazi, Libya, during
			 the night of September 11–12, 2012.
		
